

MDU RESOURCES GROUP, INC.
1997 NON-EMPLOYEE DIRECTOR LONG-TERM INCENTIVE PLAN


Article 1. Establishment, Purpose and Duration


1.1 Establishment of the Plan. MDU Resources Group, Inc., a Delaware corporation
(hereinafter referred to as the "Company"), hereby establishes an incentive plan
to be known as the "MDU Resources Group, Inc. 1997 Non-Employee Director
Long-Term Incentive Plan" (hereinafter referred to as the "Plan"), as set forth
in this document. The Plan permits the grant of Nonqualified Stock Options
(NQSO), Stock Appreciation Rights (SAR), Restricted Stock, Performance Units,
Performance Shares and other awards.


The Plan shall become effective when approved by the stockholders at the annual
meeting on April 22, 1997, (the "Effective Date"), and shall remain in effect as
provided in Section 1.3 herein.


1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of Company stockholders and customers. The Plan is further
intended to assist the Company in its ability to motivate, attract and retain
highly qualified individuals to serve as directors of the Company.


1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article 14 herein, until all Shares subject to it shall have been purchased or
acquired according to the Plan's provisions.


Article 2. Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1 "Award" means, individually or collectively, a grant under the Plan of
NQSOs, SARs, Restricted Stock, Performance Units, Performance Shares or any
other type of award permitted under Article 10 of the Plan.


2.2 "Award Agreement" means an agreement entered into by each Participant and
the Company, setting forth the terms and provisions applicable to an Award
granted to a Participant under the Plan.


2.3 "Base Value" of an SAR shall have the meaning set forth in Section 7.1
herein.


2.4 "Board" or "Board of Directors" means the Board of Directors of the Company.


2.5 "Change in Control" means the earliest of the following to occur: (a) the
public announcement by the Company or by any person (which shall not include the
Company, any subsidiary of the Company, or any employee benefit plan of the
Company or of any subsidiary of the Company) ("Person") that such Person, who or
which, together with all Affiliates and Associates (within the meanings ascribed
to such terms in the Rule 12b-2 of the General Rules and Regulations under the
Exchange Act) of such Person, shall be the beneficial owner of twenty percent
(20%) or more of the voting stock of the Company outstanding; (b) the
commencement of, or after the first public announcement of any Person to
commence, a tender or exchange offer the consummation of which would result in
any Person becoming the beneficial owner of voting stock aggregating thirty
percent (30%) or more of the then outstanding voting stock of the Company; (c)
the announcement of any transaction relating to the Company required to be
described pursuant to the requirements of Item 6(e) of Schedule 14A of
Regulation 14A under the Exchange Act; (d) a proposed change in constituency of
the Board such that, during any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election or nomination for
election by the stockholders of the Company of each new Director was approved by
a vote of at least two-thirds (2/3) of the Directors then still in office who
were members of the Board at the beginning of the period; or (e) any other event
which shall be deemed by a majority of the Committee to constitute a "change in
control."


2.6 "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


2.7 "Committee" means the Committee, as specified in Article 3, appointed by the
Board to administer the Plan with respect to Awards.


2.8 "Company" means MDU Resources Group, Inc., a Delaware corporation, or any
successor thereto as provided in Article 15 herein.


2.9 "Director" means any individual who is a member of the Board of Directors of
the Company.


2.10 "Dividend Equivalent" means, with respect to Shares subject to an Award, a
right to be paid an amount equal to dividends declared on an equal number of
outstanding Shares.


2.11 "Employee" means any full-time or regularly-scheduled part-time employee of
the Company or of the Company's Subsidiaries, who is not covered by any
collective bargaining agreement to which the Company or any of its Subsidiaries
is a party.


2.12 "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.13 "Exercise Period" means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.


2.14 "Fair Market Value" shall mean the average of the high and low sale prices
as reported in the consoli-dated transaction reporting system or, if there is no
such sale on the relevant date, then on the last previous day on which a sale
was reported.


2.15 "Freestanding SAR" means an SAR that is granted independently of any
Option.


2.16 "Non-Employee Director" means any person who is elected or appointed to the
Board and who is not an Employee.


2.17 "Nonqualified Stock Option" or "NQSO" means an option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option under Section 422 of the Code.


2.18 "Option" means a Nonqualified Stock Option.


2.19 "Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee and set forth
in the Option Award Agreement.


2.20 "Participant" means a Non-Employee Director who has an outstanding Award
granted under the Plan.


2.21 "Performance Unit" means an Award granted to a Participant, as described in
Article 9 herein.


2.22 "Performance Share" means an Award granted to a Participant, as described
in Article 9 herein.


2.23 "Period of Restriction" means the period during which the transfer of
Restricted Stock is limited in some way, as provided in Article 8 herein.


2.24 "Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, as used in Sections 13(d) and 14(d) thereof, including usage
in the definition of a "group" in Section 13(d) thereof.


2.25 "Restricted Stock" means an Award of Shares granted to a Participant
pursuant to Article 8 herein.


2.26 "Shares" means the shares of common stock of the Company.


2.27 "Stock Appreciation Right" or "SAR" means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one Share.


2.28 "Subsidiary" means any corporation that is a "subsidiary corporation" of
the Company as that term is defined in Section 424(f) of the Code.


2.29 "Tandem SAR" means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
a Share under the related Option (and when a Share is purchased under the
Option, the Tandem SAR shall be similarly canceled).


Article 3. Administration


3.1 The Committee. The Plan shall be administered by any committee appointed by
the Board or by the Board of Directors (the "Committee").


3.2 Authority of the Committee. The Committee shall have full power except as
limited by law, the Articles of Incorporation and the Bylaws of the Company,
subject to such other restricting limitations or directions as may be imposed by
the Board and subject to the provisions herein, to determine the size and types
of Awards; to determine the terms and conditions of such Awards in a manner
consistent with the Plan; to construe and interpret the Plan and any agreement
or instrument entered into under the Plan; to establish, amend or waive rules
and regulations for the Plan's administration; and (subject to the provisions of
Article 14 herein) to amend the terms and conditions of any outstanding Award.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate its authorities as identified hereunder.


3.3 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to Awards under the Plan as it may
deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded and with any blue
sky or state securities laws applicable to such Shares.


3.4 Approval. The Committee or the Board shall approve all Awards made under the
Plan and all elections made by Participants, prior to their effective date, to
the extent necessary to comply with Rule 16b-3 under the Exchange Act.


3.5 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Participants and their estates and beneficiaries.


3.6 Costs. The Company shall pay all costs of administration of the Plan.


Article 4. Shares Subject to the Plan


4.1 Number of Shares. Subject to Section 4.2 herein, the maximum number of
Shares that may be issued pursuant to Awards under the Plan shall be 595,125.
Shares underlying lapsed or forfeited Awards of Restricted Stock shall not be
treated as having been issued pursuant to an Award under the Plan. Shares that
are potentially deliverable under an Award that expires or is canceled,
forfeited, settled in cash or otherwise settled without the delivery of Shares
shall not be treated as having been issued under the Plan. Shares that are
withheld to satisfy the Option Price related to an Option, SAR or other Award
pursuant to which the Shares withheld have not yet been issued shall not be
deemed to be Shares issued under the Plan.


Shares issued pursuant to the Plan may be (i) authorized but unissued Shares of
Common Stock, (ii) treasury shares, or (iii) shares purchased on the open
market.


4.2 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
split, reverse stock split, stock dividend, split-up, spin-off, share
combination, share exchange, extraordinary dividend or any change in the
corporate structure of the Company affecting the Shares, such adjustment shall
be made to the number and kind of Shares which may be delivered under the Plan,
and the number, kind and/or price of Shares subject to outstanding Awards
granted under the Plan, as may be determined to be appropriate and equitable by
the Committee, in its sole discretion, to prevent dilution or enlargement of
rights; provided, however, that unless otherwise determined by the Committee,
the number of Shares subject to any Award shall always be rounded down to a
whole number.


Article 5. Eligibility and Participation


5.1 Eligibility. Persons eligible to participate in the Plan are any persons
elected or appointed to the Board who are not Employees.


5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Non-Employee Directors those to
whom Awards shall be granted and shall determine the nature and amount of each
Award.


Article 6. Stock Options


6.1 Grant of Options. Subject to the terms and conditions of the Plan, Options
may be granted to a Non-Employee Director at any time and from time to time, as
shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of Shares
subject to Options granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Options.


6.2 Option Award Agreement. Each Option grant shall be evidenced by an Option
Award Agreement that shall specify the Option Price, the term of the Option, the
number of Shares to which the Option pertains, the Exercise Period and such
other provisions as the Committee shall determine, including but not limited to
any rights to Dividend Equivalents.


6.3 Exercise of and Payment for Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise Period.
Options shall be exercised by the delivery of a written notice of exercise to
the Company or its designee, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by provisions for full payment
for the Shares.


The Option Price upon exercise of any Option shall be payable either: (a) in
cash or its equivalent, (b) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that Shares which are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price), (c) by Share withholding, (d) by cashless exercise or (e) by a
combination of (a),(b),(c), and/or (d).


As soon as practicable after receipt of a written notification of exercise of an
Option and provisions for full payment therefor, the Company shall (i) deliver
to the Participant, in the Participant's name or the name of the Participant's
designee, a Share certificate or certificates in an appropriate aggregate amount
based upon the number of Shares purchased under the Option, or (ii) cause to be
issued in the Participant's name or the name of the Participant's designee, in
book-entry form, an appropriate number of Shares based upon the number of Shares
purchased under the Option.


6.4 Termination of Director Status. Each Option Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's position on the Board of the Company.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Option Award Agreement entered into with Participants,
need not be uniform among all Options granted pursuant to the Plan or among
Participants and may reflect distinctions based on the reasons for termination
of director status.


6.5 Transferability of Options. Except as otherwise determined by the Committee
and set forth in the Option Award Agreement, no Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, and
all Options granted to a Participant under the Plan shall be exercisable during
his or her lifetime only by such Participant or his or her legal representative.


Article 7. Stock Appreciation Rights


7.1 Grant of SARs. Subject to the terms and conditions of the Plan, an SAR may
be granted to a Non-Employee Director at any time and from time to time as shall
be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs or any combination of these forms of SAR.


The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.


The Base Value of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR. The Base Value of Tandem SARs shall equal
the Option Price of the related Option.


7.2 SAR Award Agreement. Each SAR grant shall be evidenced by an SAR Award
Agreement that shall specify the number of SARs granted, the Base Value, the
term of the SAR, the Exercise Period and such other provisions as the Committee
shall determine.


7.3 Exercise and Payment of SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period. SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised. Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:



 
(a)
the excess of (i) the Fair Market Value of a Share on the date of exercise over
(ii) the Base Value multiplied by




 
(b)
the number of Shares with respect to which the SAR is exercised.



At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Shares of equivalent value, or in some combination
thereof.


7.4 Termination of Director Status. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant's position on the Board of the Company.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the SAR Award Agreement entered into with Participants,
need not be uniform among all SARs granted pursuant to the Plan or among
Participants and may reflect distinctions based on the reasons for termination
of director status.


7.5 Transferability of SARs. Except as otherwise determined by the Committee and
set forth in the SAR Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and all SARs granted to
a Participant under the Plan shall be exercisable during his or her lifetime
only by such Participant or his or her legal representative.


Article 8. Restricted Stock


8.1 Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to a Non-Employee Director at any time and from
time to time, as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Restricted Stock granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Restricted Stock.


8.2 Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period or
Periods of Restriction, the number of Restricted Stock Shares granted and such
other provisions as the Committee shall determine.


8.3 Transferability. Restricted Stock granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement. All rights with respect to
the Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only to such Participant or his or her legal
representative.


8.4 Certificate Legend. Each certificate representing Restricted Stock granted
pursuant to the Plan may bear
a legend substantially as follows:



 
"The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in MDU Resources Group, Inc.
1997 Non-Employee Director Long-Term Incentive Plan, and in a Restricted Stock
Award Agreement. A copy of such Plan and such Agreement may be obtained from MDU
Resources Group, Inc."



The Company shall have the right to retain the certificates representing
Restricted Stock in the Company's possession until such time as all restrictions
applicable to such Shares have been satisfied.


8.5 Removal of Restrictions. Restricted Stock shall become freely transferable
by the Participant after the last day of the Period of Restriction applicable
thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to have the legend referred to in Section 8.4
removed from his or her stock certificate.


8.6 Voting Rights. During the Period of Restriction, Participants holding
Restricted Stock may exercise full voting rights with respect to those Shares.


8.7 Dividends and Other Distributions. Subject to the Committee's right to
determine otherwise at the time of grant, during the Period of Restriction,
Participants holding Restricted Stock shall receive all regular cash dividends
paid with respect to all Shares while they are so held. All other distributions
paid with respect to such Restricted Stock shall be credited to Participants
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid and shall be paid to the
Participant within forty-five (45) days following the full vesting of the
Restricted Stock with respect to which such distributions were made.


8.8 Termination of Director Status. Each Restricted Stock Award Agreement shall
set forth the extent to which the Participant shall have the right to receive
unvested Restricted Stock following termination of the Participant's position on
the Board of the Company. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Restricted Stock Award
Agreement entered into with Participants, need not be uniform among all grants
of Restricted Stock or among Participants and may reflect distinctions based on
the reasons for termination of director status.


Article 9. Performance Units and Performance Shares


9.1 Grant of Performance Units and Performance Shares. Subject to the terms and
conditions of the Plan, Performance Units and/or Performance Shares may be
granted to a Non-Employee Director at any time and from time to time, as shall
be determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to each Participant (subject
to Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Awards.


9.2 Performance Unit/Performance Share Award Agreement. Each grant of
Performance Units and/or Performance Shares shall be evidenced by a Performance
Unit and/or Performance Share Award Agreement that shall specify the number of
Performance Units and/or Performance Shares granted, the initial value (if
applicable), the Performance Period, the performance goals and such other
provisions as the Committee shall determine, including but not limited to any
rights to Dividend Equivalents.


9.3 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
The value of a Performance Share shall be equal to the Fair Market Value of a
Share. The Committee shall set performance goals in its discretion which,
depending on the extent to which they are met, will determine the number and/or
value of Performance Units/Performance Shares that will be paid out to the
Participants. The time period during which the performance goals must be met
shall be called a "Performance Period."


9.4 Earning of Performance Units/Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Performance Shares
shall be entitled to receive a payout with respect to the Perfor-mance
Units/Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.


9.5 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/Performance Shares shall be made following the close
of the applicable Performance Period. The Committee, in its sole discretion, may
pay earned Performance Units/Performance Shares in cash or in Shares (or in a
combination thereof), which have an aggregate Fair Market Value equal to the
value of the earned Performance Units/Performance Shares at the close of the
applicable Performance Period. Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee.


9.6 Termination of Director Status. Each Performance Unit/Performance Share
Award Agreement shall set forth the extent to which the Participant shall have
the right to receive a Performance Unit/Performance Share payment following
termination of the Participant's position on the Board of the Company during a
Performance Period. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Performance
Units/Performance Shares or among Participants and may reflect distinctions
based on reasons for termination of director status.


9.7 Transferability. Except as otherwise determined by the Committee and set
forth in the Performance Unit/Performance Share Award Agreement, Performance
Units/Performance Shares may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, and a Participant's rights with respect to Performance
Units/Performance Shares granted under the Plan shall be available during the
Participant's lifetime only to such Participant or the Participant's legal
representative.


Article 10. Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Shares based on certain conditions, the payment
of Shares in lieu of cash, or the payment of cash based on performance criteria
established by the Committee. Payment under or settlement of any such Awards
shall be made in such manner and at such times as the Committee may determine.


Article 11. Beneficiary Designation


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.


The spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of beneficiary or beneficiaries other
than the spouse.


Article 12. Deferrals


The Committee may permit a Participant to defer the Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under the Plan. If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.


Article 13. Change in Control


The terms of this Article 13 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control



 
(a)
Any and all Options and SARs granted hereunder shall become immediately
exercisable;




 
(b)
Any restriction periods and restrictions imposed on Restricted Stock or Awards
granted pursuant to Article 10 (if not performance-based) shall be deemed to
have expired and such Restricted Stock or Awards shall become immediately vested
in full; and




 
(c)
The target payout opportunity attainable under all outstanding Awards of
Performance Units, Performance Shares and Awards granted pursuant to Article 10
(if performance-based) shall be deemed to have been fully earned for the entire
Performance Period(s) as of the effective date of the Change in Control, and
shall be paid out promptly in Shares or cash pursuant to the terms of the Award
Agreement, or in the absence of such designation, as the Committee shall
determine.



Article 14. Amendment, Modification and Termination


14.1 Amendment, Modification and Termination. The Board may, at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part.


14.2 Awards Previously Granted. No termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award, unless such termination, modification or amendment is required by
applicable law.


Article 15. Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 16. Legal Construction


16.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.


16.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


16.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


16.4 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with, and governed
by, the laws of the State of Delaware.


Article 17. Code Section 409A Compliance


To the extent applicable, it is intended that this Plan and any Awards granted
hereunder comply with the requirements of Section 409A of the Code and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service ("Section
409A"). Any provision that would cause the Plan or any Award granted hereunder
to fail to satisfy Section 409A shall have no force or effect until amended to
comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A.
 

 